VAUGHN, Chief Judge.
This is an action seeking support of a minor child. Paternity is at issue. The court entered an order directing defendant to submit to a blood grouping and comparison test pursuant to G.S. 8-50.1, and defendant gave notice of appeal from that order.
An order to submit to a blood grouping test pursuant to G.S. 8-50.1 is interlocutory. No appeal lies from an interlocutory order that does not affect a substantial right. An order to submit to a blood grouping test does not, in this case, affect a substantial right. We are, therefore, required to dismiss the appeal. Love v. *143Moore, 305 N.C. 575, 291 S.E. 2d 141 (1982); Bailey v. Gooding, 301 N.C. 205, 270 S.E. 2d 431 (1980).
Appeal dismissed.
Judges Hedrick and Arnold concur.